Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Omar Reyes
d/b/a 58 Delancey Food Market,

Respondent.

Docket No. C-15-428
FDA Docket No. FDA-2014-H-1959

Decision No. CR3589

Date: January 22, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Omar Reyes d/b/a 58 Delancey Food Market, alleging facts and legal
authority sufficient to justify imposing a civil money penalty of $5,000. Respondent did
not timely answer the Complaint, nor did Respondent request an extension of time within
which to file an Answer. Therefore, I enter a default judgment against Respondent and
order that Respondent pay a civil money penalty in the amount of $5,000.

CTP began this case by serving a Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent’s staff unlawfully sold cigarettes
to minors and failed to verify that cigarette purchasers were of sufficient age, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act) and its implementing
regulations, found at 21 C.F.R. pt. 1140. CTP seeks a civil money penalty of $5,000.
On November 25, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days Respondent should pay the penalty, file
an answer, or request an extension of time within which to file an answer. CTP warned
Respondent that if it failed to take one of these actions within 30 days an Administrative
Law Judge could issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty. 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), am required to
issue an initial decision by default if the Complaint is sufficient to justify a penalty.
Accordingly, I must determine whether the allegations in the Complaint establish
violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns 58 Delancey Food Market, an establishment that sells tobacco
products and is located at 5800 Delancey Street, Philadelphia, Pennsylvania
19143. Complaint § 3.

e CTP previously initiated a civil money penalty action, CRD Docket Number C-14-
836, FDA Docket Number FDA-2014-H-0362, against Respondent for three
violations of 21 C.F.R. pt. 1140 within a 24-month period. Specifically, those
violations included violations on May 30, 2013 and October 20, 2013, when
Respondent sold tobacco products to a minor and failed to verify, by means of
photographic identification, that the tobacco purchaser was 18 years of age or
older. Complaint § 10.

e The previous civil money penalty action concluded when Omar Reyes,
Respondent’s authorized representative, settled the action with CTP on
Respondent’s behalf. On May 6, 2014, Mr. Reyes signed an Acknowledgment
Form in which he “‘admitt[ed] that the violations . . . occurred, waiv[ed]
Respondent’s ability to contest the violations in the future, and stat[ed] that he
understood that the violations may be counted in determining the total number of
violations for purposes of future enforcement actions against Respondent.” The
Administrative Law Judge closed the case on May 22, 2014. Complaint 4 11.

e During a subsequent inspection of Respondent’s establishment conducted on June
8, 2014, at approximately 11:17 AM, FDA-commissioned inspectors documented
that “‘a person younger than 18 years of age was able to purchase a package of
Newport Box cigarettes . . . at approximately 11:17 AM[.] The inspectors also
noted that “the minor’s identification was not verified before the sale... .
Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). The regulations prohibit the sale of
cigarettes or smokeless tobacco to any person younger than 18 years of age. 21 C.F.R.

§ 1140.14(a). The regulations also require retailers to verify, by means of photographic
identification containing the purchaser’s date of birth, that no purchaser of cigarettes or
smokeless tobacco is younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

Here, Respondent had five violations of regulations found at 21 C.F.R. pt. 1140 within a
36-month period. Respondent acknowledged that three violations occurred when its
representative settled the previous civil money penalty action. Most recently, on June 8,
2014, Respondent sold cigarettes to a person younger than 18 years of age, in violation of
21 C.F.R. § 1140.14(a). During that same transaction, Respondent failed to verify, by
means of photographic identification containing the bearer’s date of birth, that the
cigarette purchaser was 18 years of age or older, in violation of 21 C.F.R.

§ 1140.14(b)(1). Therefore, Respondent’s actions constitute violations of law that merit a
civil money penalty.

CTP has requested a fine of $5,000, which is a permissible fine for five violations of the
regulations found at 21 C.F.R. pt. 1140. 21 C.F.R. § 17.2. Therefore, I find that a civil
money penalty of $5,000 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

